Appellant was convicted of the theft of two cords of wood, and appeals. The complaint was filed in the County Court on May 7, 1895, charging that the defendant committed said theft on the 1st day of September, 1894. The information was filed on August 21, 1895, charging that the theft was committed on the 1st day of September, 1895. There are two fatal defects: First, it is charged in the information that the offense was committed nine days after the information was filed, and several months after the complaint was filed; and, socond, the complaint charges the offense to have been committed on September 1, 1894, and the information charges it to have been committed on September 1, 1895. This variance is fatal, and the information is fatally defective in alleging that the offense occurred subsequent to the filing thereof. The judment is reversed, and prosecution ordered dismissed.
Reversed and Ordered Dismissed. *Page 118